401 F.2d 776
Robert E. TURNER, Appellant,v.Alfin YOUNG et al., Appellees.
No. 25857.
United States Court of Appeals Fifth Circuit.
November 4, 1968.
Rehearing Denied December 13, 1968.

Appeal from the United States District Court for the Western District of Louisiana; Edwin F. Hunter, Jr., Judge.
Robert E. Turner, Lake Charles, La., for appellant.
Meredith T. Holt, Nathan A. Cormie, Cormie & Morgan, Lake Charles, La., for appellees.
Before DYER and SIMPSON, Circuit Judges, and CABOT, District Judge.
PER CURIAM:


1
The judgment of the District Court is in all respects


2
Affirmed.